Case 1:19-cv-09221-JMF Document 1-1 Filed 10/04/19 Page 1 of 4




                     Exhibit 1
                      Case 1:19-cv-09221-JMF Document 1-1 Filed 10/04/19 Page 2 of 4

                                                                                        REPRINTED
Banks that issue loans                                                                            FROM


for digital lenders
increasingly reliant                                                                 But the banks still have exposure. WebBank, in particu-
                                                                                  lar, stands out as the issuing bank for LendingClub Corp.
                                                                                  and Prosper Marketplace Inc., arguably the two largest

on shaky industry                                                                 consumer loan platforms in the space. Though credit risk
                                                                                  is minimal, WebBank could see reduced revenue if digital
                                                                                  lending collapses, Baker said.
 By Zach Fox                                                      May 31, 2016       “They don’t really have a business outside of this to speak
                                                                                  of,” he said.
   A trio of banks have become increasingly reliant on the                           WebBank has been issuing loans for digital lenders
digital lending industry as a revenue driver, an unpredict-                       nearly from the beginning, signing a loan sale agreement
able bet as even the largest platforms scramble to shore                          with LendingClub in December 2007. LendingClub was rela-
up funding.                                                                       tively tiny back then, originating just $13.5 million in loans
   Digital lenders partner with banks so they can offer                           for all of 2008, compared to $2.75 billion of originations in
loans in all 50 states without a consumer lending license,                        the 2016 first quarter alone.
and the loans do not need to abide usury limits imposed                              WebBank’s dependence on these loans has matched
by state law. Several banks have a small number of these                          LendingClub’s growth. By the 2016 first quarter, the bank
agreements, but three banks have become particularly                              reported loans held for sale equal to 62.07% of its total as-
dependent on digital lenders as an income driver.                                 sets, compared to an industry average of 0.47%.
   WebBank, Celtic Bank and Cross River Bank each have at                            While no bank is as exposed as WebBank, Celtic Bank
least four partnerships with digital lenders. Executives at                       has rapidly expanded its digital lending business. The bank
all three banks did not respond to a request for comment.                         reported loans held for sale equivalent to 4.72% in the first
   Typically, issuing banks will hold these loans for at least                    quarter, more than double the ratio from the 2015 fourth
24 hours before selling it to the digital lender, who then                        quarter. And revenue from net gain on sale also exceeded
either keeps the loan on its balance sheet or sells it as a                       60% of the bank’s noninterest income. However, when
whole loan to institutional investors or via fractional notes                     looking at interest income, the bank shows some diversity
to retail investors. Because the digital lender usually will                      in revenue as the vast majority comes from real estate
not issue the loan unless an investor has already agreed to                       loans, not consumer loans as was the case for WebBank.
buy it, the issuing bank has minimal credit risk, said Todd                          Celtic Bank’s reliance on digital appears poised to in-
Baker, managing principal for Broadmoor Consulting LLC.                           crease as it becomes the sole issuing bank for On Deck
                                                                                  Capital Inc., one of just two publicly traded U.S. digital
                                                                                  lenders. On Deck had an issuing bank partnership with
                                                                                  BofI Federal Bank since 2012, but On Deck disclosed in a
 Select banks that issue loans for digital lenders                                regulatory filing that the partnership would expire without
 Issuing bank                                         Digital lender
                                                                                  renewal this July.
                                                      LendingClub Corp.
                                                                                     Meanwhile, Cross River Bank, the issuing bank for a num-
                                                      CAN Capital Inc.
 WebBank
                                                      Prosper Marketplace Inc.
                                                                                  ber of smaller digital lenders, has seen its loans held for
                                                      Avant Inc.                  sale as a portion of total assets plateau in recent quarters,
                                                      Pave Inc.                   albeit at a level much higher than the industry average.
                                                      Affirm Inc.                    Digital lending has been in turmoil since the start of the
 Cross River Bank                                     Peerform                    year, as institutional investors have become wary due, in
                                                      Upstart Network Inc.
                                                                                  part, to concerns about a potential recession and digital
                                                      ApplePie Capital Inc.
                                                                                  lenders have yet to be tested by a credit cycle. There is also
                                                      Karrot
                                                      Kabbage
                                                                                  a cloud of regulatory risk. A court ruling in a case known as
 Celtic Bank                                                                      Madden v. Midland Funding LLC threatens the fundamen-
                                                      Square Capital
                                                      OnDeck Capital              tal nature of issuing bank partnerships.
 Data compiled May 23, 2016.                                                         LendingClub’s improper loan sale scandal has only in-
 Compiled on a best-efforts basis using publicly available information.
 Source: SNL Financial, an offering of S&P Global Market Intelligence             creased investor wariness. As a huge lender, LendingClub




h t t p : / / w w w. s n l . c o m
      One SNL Plaza, P.O. Box 2124, Charlottesville, VA 22902 Phone: 434.977.1600 News fax: 434.293.0407 www.spglobal.com/marketintelligence
 © 2016, S&P Global Market Intelligence. All Rights Reserved. Proprietary and Confidential. Use limited and subject to S&P Global Market Intelligence license.
                      Case 1:19-cv-09221-JMF Document 1-1 Filed 10/04/19 Page 3 of 4




     Loans
     Loans held
           held for
                 for sale
                     sale relative
                          relative to
                                    to total
                                        total assets
                                              assets (%)
                                                      (%)
      Loans held for sale relative to total assets (%)
                                Celtic
                                Celtic Bank
                                       Bank           Cross
                                                      Cross River
                                                            River Bank
                                                                  Bank                WebBank
                                                                                      WebBank               Small
                                                                                                            Small bank
                                                                                                                  bank industry
                                                                                                                        industry average
                                                                                                                                 average
       70
       70


       60
       60


       50
       50


       40
       40


       30
       30


       20
       20


       10
       10


         00
                  Q1
                  Q1 Q2
                     Q2 Q3
                        Q3 Q4
                           Q4 Q1
                              Q1 Q2
                                 Q2 Q3
                                    Q3 Q4
                                       Q4 Q1
                                          Q1 Q2
                                             Q2 Q3
                                                Q3 Q4
                                                   Q4 Q1
                                                      Q1 Q2
                                                         Q2 Q3
                                                            Q3 Q4
                                                               Q4 Q1
                                                                  Q1 Q2
                                                                     Q2 Q3
                                                                        Q3 Q4
                                                                           Q4 Q1
                                                                              Q1 Q2
                                                                                 Q2 Q3
                                                                                    Q3 Q4
                                                                                       Q4 Q1
                                                                                          Q1 Q2
                                                                                             Q2 Q3
                                                                                                Q3 Q4
                                                                                                   Q4 Q1
                                                                                                      Q1
                     2009
                     2009                 2010
                                          2010             2011
                                                           2011                2012
                                                                               2012                2013
                                                                                                   2013               2014
                                                                                                                      2014                2015
                                                                                                                                          2015          1
                                                                                                                                                       2016

      Data compiled May 23, 2016.
      Based on call report data filed by commercial banks, savings banks and savings and loan associations.
      Industry average calculated based on all banks that reported less than $1 billion in assets in each of the periods shown.
      Source: SNL Financial, an offering of S&P Global Market Intelligence




      Issuing banks derive much of noninterest income from gain on sale (%)
                             Net gain on sale of loans and leases/noninterest income            Net servicing fees/noninterest income
        120



        100



          80



          60



          40



          20



              0
                      2009          LTM Q1'16          2009           LTM Q1'16            2009           LTM Q1'16           2009          LTM Q1'16
                            Celtic Bank                  Cross River Bank                         WebBank                 Small bank industry average

      Data compiled May 23, 2016.
      Based on call report data filed by commercial banks, savings banks and savings and loan associations.
      Industry average calculated based on all banks that reported less than $1 billion in assets in each of the periods shown. Banks that filed the thrift
      financial report in 2009 were not included.
      LTM = last twelve months
      Source: SNL Financial, an offering of S&P Global Market Intelligence




h t t p : / / w w w. s n l . c o m
     One SNL Plaza, P.O. Box 2124, Charlottesville, VA 22902 Phone: 434.977.1600 News fax: 434.293.0407 www.spglobal.com/marketintelligence
© 2016, S&P Global Market Intelligence. All Rights Reserved. Proprietary and Confidential. Use limited and subject to S&P Global Market Intelligence license.
                     Case 1:19-cv-09221-JMF Document 1-1 Filed 10/04/19 Page 4 of 4




        Cross River Bank, WebBank derive most interest income from consumer loans (%)
                     Consumer loan interest/interest income from loans                 Real estate loan interest/interest income from loans

                     C&I loan interest/interest income from loans
        120



        100



          80



          60



          40



          20



           0
                    2009Y          LTM Q1'16           2009Y           LTM Q1'16           2009Y          LTM Q1'16            2009Y          LTM Q1'16
                          Celtic Bank                     Cross River Bank                         WebBank                  Small bank Industry average
        Data compiled May 23, 2016.
        Based on call report data filed by commercial banks, savings banks and savings and loan associations.
        Industry average calculated based on all banks that reported less than $1 billion in assets in each of the periods shown. Banks that filed the thrift
        financial report in 2009 were not included.
        Displayed components of interest income do not represent all categories of interest income. Other categories not shown include Agricultural
        production and "Other".
        LTM = last twelve months
        Source: SNL Financial, an offering of S&P Global Market Intelligence




alone represents significant risk to WebBank. But the trou-                              James Friedman, an analyst with Susquehanna Financial
bles at LendingClub could also affect other digital lenders                            Group, said he thinks the company will survive though he
since the company had widely been viewed as an industry                                agreed the company’s viability is largely dependent on
leader with top-notch business practices.                                              keeping and attracting institutional and retail investors.
  Broadmoor’s Baker, a longtime skeptic of the industry,                                 “I think, ultimately, investors will come back,” he said,”
said he thinks LendingClub faces a tough road.                                         because investors have to find deals, and that has been
  “They’re going to lose a great deal of money this quarter,”                          the value proposition from the beginning — that these are
he said. “If they aren’t selling loans, they can’t keep up with                        strong risk-adjusted deals.”
their expense run rate.”




h t t p : / / w w w. s n l . c o m
      One SNL Plaza, P.O. Box 2124, Charlottesville, VA 22902 Phone: 434.977.1600 News fax: 434.293.0407 www.spglobal.com/marketintelligence
 © 2016, S&P Global Market Intelligence. All Rights Reserved. Proprietary and Confidential. Use limited and subject to S&P Global Market Intelligence license.
